EXHIBIT 10.01
 
TENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
AND WAIVER OF DEFAULTS
 
This Amendment, dated as of November 11, 2005, is made by and among SANZ INC.,
formerly known as Storage Area Networks, Inc., a Colorado corporation (“SANZ” or
a “Borrower”), SOLUNET STORAGE, INC., a Delaware corporation (“Solunet” or a
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its WELLS FARGO BUSINESS CREDIT operating division.
 
Recitals
 
The Borrowers and the Lender are parties to a Credit and Security Agreement
dated as of May 31, 2001, as amended by (i) the First Amendment to Credit and
Security Agreement and Waiver of Defaults dated as of January 17, 2002; (ii) the
Second Amendment to Credit and Security Agreement dated as of July 1, 2002;
(iii) the Third Amendment to Credit and Security Agreement dated as of August
15, 2002; (iv) the Fourth Amendment to Credit and Security Agreement and Waiver
of Defaults dated as of March 31, 2003; (v) the Fifth Amendment to Credit and
Security Agreement and Waiver of Defaults dated as of September 22, 2003; (vi)
the Sixth Amendment to Credit and Security Agreement dated as of February 12,
2004; (vii) the Seventh Amendment to Credit and Security Agreement and Waiver of
Defaults dated as of September 3, 2004; (viii) the Eighth Amendment to Credit
and Security Agreement and Waiver of Defaults dated as of October 29, 2004; and
(ix) the Ninth Amendment to Credit and Security Agreement and Waiver of Defaults
dated as of March 29, 2005 (as so amended, the “Credit Agreement”). Capitalized
terms used in these recitals have the meanings given to them in the Credit
Agreement unless otherwise specified.
 
The Borrowers have requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.    Defined Terms. Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.
 
2.    Interest Rate Margin. The Ninth Amendment to the Credit and Security
Agreement and Waiver of Defaults dated March 29, 2005 established net income
milestones that would allow the Borrower to reduce the Interest Rate Margin
throughout the fiscal year. As of June 30, 2005 and September 30, 2005, the
Borrower reported a loss of $283,000 and $606,000, respectively. As a result,
the Borrower is not entitled to a decrease in the Interest Rate Margin, and the
Interest Rate Margin effective as of July 1, 2005 is five percent (5.0%).
 
 
 

--------------------------------------------------------------------------------

 
 
3.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance thereunder. 
 
4.    Waiver of Defaults. The Borrowers are in default under Section 7.4 (c)
Investments and Subsidiaries as of September 1, 2005 as a result of payments
made from SANZ to Solunet (the “Existing Defaults”). Upon the terms and subject
to the conditions set forth in this Amendment, the Lender hereby waives the
Existing Defaults. This waiver shall be effective only in this specific instance
and for the specific purpose for which it is given, and this waiver shall not
entitle the Borrower to any other or further waiver in any similar or other
circumstances.
 
5.    Accommodation Fee. The Borrowers shall pay the Lender as of the date
hereof a fully earned, non-refundable fee in the amount of $2,500 in
consideration of the Lender’s execution and delivery of this Amendment.
 
6.    Conditions Precedent. This Amendment, and the waiver set forth in
Paragraph 4 hereof, shall be effective when the Lender shall have received an
executed original hereof, together with each of the following, each in substance
and form acceptable to the Lender in its sole discretion:
 
(a)    The Acknowledgment and Agreement of Guarantor and the Acknowledgment and
Agreement of Subordinated Creditor set forth at the end of this Amendment, duly
executed by the Guarantor and the Subordinated Creditor.
 
(b)    Payment of the fee described in Paragraph 5.
 
(c)    Such other matters as the Lender may require.
 
7.    Representations and Warranties. Each Borrower hereby represents and
warrants to the Lender as follows:
 
(a)    Each Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligation of each Borrower, enforceable in accordance with
its terms.
 
(b)    The execution, delivery and performance by each Borrower of this
Amendment has been duly authorized by all necessary corporate action and does
not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
either Borrower, or the articles of incorporation or by-laws of either Borrower,
or (iii) result in a breach of or constitute a default under any indenture or
loan or credit agreement or any other agreement, lease or instrument to which
either Borrower is a party or by which either Borrower or its properties may be
bound or affected.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)    All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
 
8.    References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.
 
9.    No Other Waiver. Except as set forth in Paragraph 4 hereof, the execution
of this Amendment and acceptance of any documents related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or breach, default or event of default under any Security Document or
other document held by the Lender, whether or not known to the Lender and
whether or not existing on the date of this Amendment.
 
10.    Release. Each Borrower, and the Guarantor by signing the Acknowledgment
and Agreement of Guarantor set forth below, and the Subordinated Creditor by
signing the Acknowledgment and Agreement of Subordinated Creditor set forth
below, each hereby absolutely and unconditionally releases and forever
discharges the Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which such Borrower or such Guarantor or such
Subordinated Creditor has had, now has or has made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.
 
11.    Costs and Expenses. Each Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, each Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. Each Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by such Borrower, make a loan to
such Borrower under the Credit Agreement, or apply the proceeds of any loan, for
the purpose of paying any such fees, disbursements, costs and expenses and the
fee required under Paragraph 5 hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
12.    Joint and Several Liability. All obligations of SANZ and Solunet under
this Amendment shall be joint and several. All references to the term “Borrower”
herein shall refer to each of them separately and to both or all of them jointly
and each such Person shall be bound both severally and jointly with the other.
Each of SANZ and Solunet is responsible for all of the Borrower obligations
under this Amendment. Notices from the Lender to either Borrower shall
constitute notice to both. Directions, instructions, representations, warranties
or covenants made by either Borrower to the Lender shall be binding on both.
 
13.    Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantor and the Acknowledgment and Agreement of Subordinated Creditor may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.
 
[The remainder of this page intentionally left blank.]
 


 

 
-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
acting through its WELLS FARGO BUSINESS CREDIT
operating division
 
 
By:   /s/ Aida M. Sunglao-Canlas

--------------------------------------------------------------------------------

Name: Aida M. Sunglao-Canlas
Its: Vice President
SANZ INC.
 
 
 
By:  /s/ John Jenkins

--------------------------------------------------------------------------------

Name: John Jenkins
Its: President
     
SOLUNET STORAGE, INC.
 
 
By:  /s/ Robert C. Ogden

--------------------------------------------------------------------------------

Name: Robert C. Ogden
Its: Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
The undersigned, a guarantor of the indebtedness of SANZ Inc., formerly known as
Storage Area Networks, Inc., (“SANZ”) to Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, pursuant to a separate Guaranty dated as of May 31, 2001 (the
“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment; (ii)
agrees and acknowledges that the Guaranty extends to the obligations of Solunet
to the Lender to the same extent, in the same manner and on the same terms as to
SANZ; (iii) consents to the terms (including without limitation the release set
forth in Paragraph 10 of the Amendment) and execution thereof; (iv) reaffirms
its obligations to the Lender pursuant to the terms of its Guaranty; and
(v) acknowledges that the Lender may amend, restate, extend, renew or otherwise
modify the Credit Agreement and any indebtedness or agreement of the Borrower,
or enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under its Guaranty for all of the
Borrower’s present and future indebtedness to the Lender.
 

        SAN HOLDINGS, INC.  
   
   
    By:   /s/ John Jenkins  

--------------------------------------------------------------------------------

 
Name:   John Jenkins
Its:        President

 


 

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR
 
The undersigned, a subordinated creditor of SANZ Inc., formerly known as Storage
Area Networks, Inc., (the “Borrower”) to Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, pursuant to a Subordination Agreement dated as of January 17, 2002
(the “Subordination Agreement”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms (including without limitation
the release set forth in Paragraph 10 of the Amendment) and execution thereof;
(iii) reaffirms its obligations to the Lender pursuant to the terms of its
Subordination Agreement; and (iv) acknowledges that the Lender may amend,
restate, extend, renew or otherwise modify the Loan Documents and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the obligations of the
undersigned under its Subordination Agreement.
 

        SAN HOLDINGS, INC.  
   
   
    By:   /s/ John Jenkins  

--------------------------------------------------------------------------------

 
Name:   John Jenkins
Its:        President
           

--------------------------------------------------------------------------------



